Title: From George Washington to William Craik, 8 February 1790
From: Washington, George
To: Craik, William



Dear Sir,
New-York, February 8. 1790.

I have duly received your letter of the 25 of last month, and return you my thanks for your attention to my dispute with Stromat respecting the Proclamation warrant.
If Mr Stromat will fulfil the offer of compromise in the manner he has proposed to you—or in such a manner as you, under the aid of Mr Dunnington’s information, (who is perfectly acquainted with all the land to which Stromat lays claim by virtue of his warrants) shall think will subserve my purposes, I would prefer it to a suit at law; by which I might gain or lose all. To prevent the injury which my tract would sustain by the intersection of it by the slipes Stromat was endeavoring to obtain, was my primary object—to attain which will satisfy me. If you could make it convenient to attend the survey it would enable you to decide on the spot with more propriety, and such a service would be very agreeable to me—Bind firmly whatever agreement you may make with Stromat without delay—that he is not punctilious in observing his word I know—and that he would deceive you, if he can gain any thing by it I have very little doubt.
For your services in this business, and the ejectment of Perry, with the expences that have been incurred, I again pray you to apply to my Nephew, G. A. Washington, for payment. With very great esteem and regard I am &ca

G. Washington.

